Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 02, 2019

The Court of Appeals hereby passes the following order:

A20D0156. IN THE INTEREST OF B. L. J. et al., CHILDREN (MOTHER).

      On September 20, 2019, the juvenile court entered an order terminating the
parental rights of the mother to her minor children. The mother filed this application
for discretionary review on November 4, 2019. We, however, lack jurisdiction.
      To be timely, a discretionary application must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App. 582 (420
SE2d 393) (1992). This statutory deadline is jurisdictional, and we cannot accept an
application for appeal not made in compliance with OCGA § 5-6-34 (d). Boyle v.
State, 190 Ga. App. 734 (380 SE2d 57) (1989). Here, the mother filed her application
45 days after entry of the termination order. The application is therefore untimely,
and it is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/02/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.